UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December5, 2007 Citigroup Inc. (Exact name of registrant as specified in its charter) Delaware1-992452-1568099 (State or other (Commission(IRS Employer jurisdiction ofFile Number)Identification No.) incorporation) 399 Park Avenue, New York, New York 10043 (Address of principal executive offices) (Zip Code) (212) 559-1000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligationof the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Citigroup Inc. Current Report on Form 8-K Item 8.01Other Events. Notices filed pursuant to Rule 135c under the Securities Act of 1933 relating to issuances by Citigroup Inc. in the second quarter of 2007 made pursuant to Regulation S under the Securities Act of 1933. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Number 99.1 Rule 135c Notice relating to Citigroup’s SGD 76,500,000 4.05% subordinated notes due June 2016 (reopening). 99.2 Rule 135c Notice relating to Citigroup’s CHF 150,000,000 3.00% notes due March 2019 (reopening). 99.3 Rule 135c Notice relating to Citigroup’s CHF 250,000,000 2.875% notes due June 2011. 99.4 Rule 135c Notice relating to Citigroup’s HKD 593,500,000 4.5275% notes due May 2010. 99.5 Rule 135c Notice relating to Citigroup’s DKK 2,000,000,000 4.750% notes due May 2017. 99.6 Rule 135c Notice relating to Citigroup’s EUR 1,250,000,000 4.75% fixed/floating rate callable subordinated notes due May 2017. 99.7 Rule 135c Notice relating to Citigroup’s NZD 150,000,000 7.825% notes due May 2012. 99.8 Rule 135c Notice relating to Citigroup’s NZD 225,000,000 floating rate notes due May 2012. 99.9 Rule 135c Notice relating to Citigroup’s THB 1,500,000,000 4.68% notes due April2017. 99.10 Rule 135c Notice relating to Citigroup’s THB 900,000,000 4.52% notes due April 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 5, 2007CITIGROUP INC. By:/s/Michael J. Tarpley Name:Michael J. Tarpley Title:Assistant Secretary EXHIBIT INDEX Exhibit Number 99.1 Rule 135c Notice relating to Citigroup’s SGD 76,500,000 4.05% subordinated notes due June 2016 (reopening). 99.2 Rule 135c Notice relating to Citigroup’s CHF 150,000,000 3.00% notes due March 2019 (reopening). 99.3 Rule 135c Notice relating to Citigroup’s CHF 250,000,000 2.875% notes due June 2011. 99.4 Rule 135c Notice relating to Citigroup’s HKD 593,500,000 4.5275% notes due May 2010. 99.5 Rule 135c Notice relating to Citigroup’s DKK 2,000,000,000 4.750% notes due May 2017. 99.6 Rule 135c Notice relating to Citigroup’s EUR 1,250,000,000 4.75% fixed/floating rate callable subordinated notes due May 2017. 99.7 Rule 135c Notice relating to Citigroup’s NZD 150,000,000 7.825% notes due May 2012. 99.8 Rule 135c Notice relating to Citigroup’s NZD 225,000,000 floating rate notes due May 2012. 99.9 Rule 135c Notice relating to Citigroup’s THB 1,500,000,000 4.68% notes due April2017. 99.10 Rule 135c Notice relating to Citigroup’s THB 900,000,000 4.52% notes due April 2014.
